NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUN 23 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

PARKRIDGE LIMITED, a Hong Kong                  No.    20-15534
corporation; MABEL MAK, an individual,
                                                D.C. No. 4:16-cv-07387-JSW
                Plaintiffs-Appellants,

 v.                                             MEMORANDUM*

INDYZEN, INC., a California corporation;
PRAVEEN NARRA KUMAR, an
individual,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Northern District of California
                    Jeffrey S. White, District Judge, Presiding

                             Submitted June 7, 2021**
                               Seattle, Washington

Before: GOULD, CLIFTON, and MILLER, Circuit Judges.

      Parkridge Limited and Mabel Mak appeal from the district court’s order

denying their motion to vacate an arbitrator’s award of attorney’s fees and costs



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
against Mak. The district court held that the arbitrator did not exceed his authority

in holding Mak liable for attorney’s fees and costs because she voluntarily

participated as a party to the arbitration and had herself requested attorney’s fees.

We have jurisdiction under 9 U.S.C. § 16(a) and 28 U.S.C. § 1291, and we affirm.

      Parkridge and Mak argue that the arbitrator could not hold Mak liable for

attorney’s fees and costs. First, they argue that the arbitrator did not have

jurisdiction over Mak because she was not a signatory to the arbitration agreement.

Second, they argue that Mak could not be held individually liable because she was

acting in her official capacity. We disagree. Mak consented to the arbitrator’s

jurisdiction by suing to enforce a contract that contained an arbitration clause and

actively pursuing her individual claims in arbitration without raising a

jurisdictional objection. See Castro v. Tri Marine Fish Co. LLC, 921 F.3d 766, 775

(9th Cir. 2019); Douglass v. Serenivision, Inc., 229 Cal. Rptr. 3d 54, 63–65 (Ct.

App. 2018). “A claimant may not voluntarily submit [her] claim to arbitration,

await the outcome, and, if the decision is unfavorable, then challenge the authority

of the arbitrators to act.” Ficek v. Southern Pac. Co., 338 F.2d 655, 656–57 (9th

Cir. 1964). Whether or not Mak was required to arbitrate, her voluntary

participation in the proceeding permitted the arbitrator to exercise jurisdiction over

her individually. See Dial 800 v. Fesbinder, 12 Cal. Rptr. 3d 711, 726–27 (Ct.

App. 2004). Even where, as here, the arbitrator found that there was no reason to


                                           2
pierce the corporate veil and hold her liable on the merits of the claim, the

arbitrator nonetheless has broad discretion to award fees in accordance with the

applicable arbitral rules.

      The arbitrator did not exceed his powers in holding Mak personally liable

for the award of attorney’s fees. PowerAgent Inc. v. Electronic Data Sys. Corp.,

358 F.3d 1187, 1193 (9th Cir. 2004). Under American Arbitration Association

Commercial Arbitration Rule 47(d)(ii), an arbitrator’s award may include

attorney’s fees if all parties requested attorney’s fees prior to the award. All parties,

including Mak, requested attorney’s fees. The arbitrator could therefore award

attorney’s fees and hold Mak, as a non-prevailing party to the arbitration,

responsible for paying them. See Harris v. Sandro, 117 Cal. Rptr. 2d 910, 914 (Ct.

App. 2002); Rosenquist v. Haralambides, 237 Cal. Rptr. 260, 264 (Ct. App. 1987).

      AFFIRMED.




                                           3